FILED
                             NOT FOR PUBLICATION                             JUL 28 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LE LIN,                                          No. 12-73460

               Petitioner,                       Agency No. A089-253-860

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Le Lin, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the standards governing adverse credibility determinations created by the

REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). We deny

the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Lin’s submission of a fraudulent national identification card, an

inconsistency between his testimony and his father’s letter regarding who had

possession of the original card, and an inconsistency between Lin’s testimony and

declaration regarding whether the police visited his home after his release from

detention. See id. at 1048 (the adverse credibility determination was reasonable

under the totality of the circumstances); Zamanov v. Holder, 649 F.3d 969, 974

(9th Cir. 2011) (explanation was plausible but did not compel acceptance). In the

absence of credible testimony, Lin’s asylum and withholding of removal claims

fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, because Lin’s CAT claim is based on the same evidence the agency

found not credible, and he points to no other evidence showing it is more likely

than not he will be tortured if returned to China, his CAT claim also fails. See id.

at 1156-57.

      PETITION FOR REVIEW DENIED.


                                          2                                    12-73460